Title: From John Quincy Adams to Abigail Smith Adams, 5 December 1815
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My Dear Mother
					Ealing near London 5th. Decbr. 1815.
				
				The only Letters that I have had the pleasure of receiving from you since I wrote you last are those of the 6th. and 12th. of October both of which came by the Galen. The latest preceding one was dated on the 30th. of August so that I am still waiting for your Septbr. Letters. Although I have not yet entirely recovered the use of my eyes and must still write you by the hand of my Wife I have nevertheless perused Mr. Channings remarks on Dr. Worcester’s second Letter to him. There is at least this advantage attending upon the evils of Controversy, that it sharpens the weapons of the combatants, and improves their skill. The third Pamphlet of Mr. Channing appears to me much superior to any thing that I have read of his before; and although I think that both his logic and his learning upon the subject in discussion are yet susceptible of great improvement yet I am inclined to believe that the continuance of the contest would be the most effectual means of raising him as far above his present publication as this surpasses his Letter to Mr. Thatcher. The charge brought forward in the review of American Unitarianism against the Clergymen stiling themselves liberal in Boston and its vicinity was not simply of deviating from the doctrine of the Trinity, but of witholding and in some degree of dissembling their real opinions upon the subject. Against this charge Mr. Channing was in his first publication indignant perhaps to except that there was some foundation for it, is not only proved by the indisputable testimony produced in the Panoplist, but has long been well known personally to me. Mr. Channing very forcibly and somewhat angryly disclaims the Unitarianism of Mr. Bilsham and Dr. Priestley. This I leave no doubt he could very honestly do for himself; but certain it is that this very Unitarianism had infected others more than they were ever willing to avow, and more than I believe compatible with any system of real Christianity. That the Athanasian Trinity is clearly contained in the Scriptures I have not been able to convince my own mind beyond a question. But if I must chuse between that and the belief that Christ was a mere man, to be compared with Socrates, and must mutilate the new Testament to suit the critical scruples of Dr. Priestley in order to maintain this creed, I have no hesitation in making my choice. I find in the new Testament Jesus Christ accosted in his own presence by one of his disciples as God, without disclaiming the appellation I see him explicitly declared by at least two other of the Apostles to be God expressly and repeatedly announced not only as having existed before the worlds but as the Creator of the worlds; without beginning of days, or end of years; I see him named in the great prophecy of Isaiah concerning him the mighty God, and I cannot be entirely satisfied to be told that one of these expressions is merely a figure that another may be an interpolation and a third is perhaps not correctly translated; nor yet as I am told by Mr. Channing that solitary text, collected here and there, may be found in the Bible to support any doctrine whatsoever. The texts are too numerous, they are from parts of the Scripture too diversified, they are sometimes connected by too strong a claim of argument, and the inferences from them are to my mind too direct and irresistible to admit of the explanations which the Unitarians some times attempt to give them, or of the evasions by which at others they endeavour to escape from them. It is true, the Scriptures do not use the term Persons, where they countenance the Doctrine of the Trinity, and perhaps it may be difficult, perhaps impossible to give a definition of the term person which shall solve the mystery, or save to human reason the apparent inconsistency of an identity in three and one. But can the Unitarian give a more intelligible definition of the term one, as applied to the Deity? Is his God infinite? Is he Omnipresent? Is he Eternal? And if so, what precise idea can he form of unity, without bounds or dimensions? For my part the term one, necessarily implies to me the idea of limits or bounds, within which that one is included, and beyond which it is not. How then can number be applicable to the idea of God, any more than time or space? It is therefore as difficult for me to conceive that God should be one, as that he should be three, or three in one. How it can be, I know not; but in either Hypothesis the idea of God is to me equally incomprehensible. The question therefore is not whether the Doctrine of the Trinity be in comprehensible, but whether it be contained in the Scriptures. you say that you are an Unitarian according to the creed of Dr. Clarke, and Mr. Channing intimates the same of himself, and of our liberal Christians in general: now, although I have read the Bible, I have not read Dr. Clarke, and therefore will take the substance of his Creed as stated by Mr. Channing. He says that “Doctor Clarke believed that the Father alone is the Supreme God and that Jesus Christ is not the supreme God but derived his being and all his power and honours from the father, even from an act of the father’s power and will. He maintains that, as the Scriptures have not taught as the manner in which the Son derived his existence, from his father, it is presumptuous to affirm that the Son was Created or that there was a time when he did not exist.” How this creed contains as complete an inconsistency as Trinity in unity. how could Jesus Christ derive his being from the father without being created? and if he existed before all time how could he derive his being at all? According to this Creed, Jesus Christ might exist before he had his being, and Dr. Clarke escapes from the Trinity, only to plunge himself into a contradiction in terms equally unintelligible.	I hope that if this controversy is to be continued the discussion will turn more upon the Doctrine and run less into personalities. Mr. Channing’s great fear seems to be, that the craft is in danger; that the reputation of the liberal Clergymen will be impaired, and even that they may perhaps be driven from their Pulpits. There is on the Trinitarian side of this contest rather too much accrimony, but in the preposition of a separation of Communion between the adherents to the two Creeds, I do not perceive the danger to our Religious liberties, which Mr. Channing and the Layman so vehemently dread, nor the advancement of the views of the Church philosphie which my father intimates in his Letter to Dr. Morse. I am rather inclined to expect that our liberal Clergymen, as they chuse to stile themselves, will find it necessary to be more explicit in the full avowal of their opinions, and for that purpose to be better prepared to give a reason for the faith that is in them. That above all they will universally shake off the Unitarianism of Socinus and Priestley and settle their belief concerning the Person and character of Jesus Christ on a firmer and more solid basis than the clod of human mortality.I trust that neither you or my father will think that I am presuming to offer to you any thing new in support of Athanasianism. My own opinions on this subject have resulted solely from the impression of the Scriptures upon my own mind: the very little of controversy that I have read relating to it, has rather tended to confirm them to weaken that impression. In the management of this controversy I have not had occasion to admire the christian temper of the opponents on either side: if the Trinitarians have always abused of their strength, their adversaries have always have always been too ready to resort to the artifices of weakness. You will see in the memoirs of the life of Dr. Price that that worthy man was offended with the affectation with which Dr. Priestly and this Sectaries arrogated to themselves exclusively the appellations of Unitarians. There is certainly something disingenuous in it, in as much as it implies that the Trinitarians are not Unitarians and insinuates that they believe a plurality of Gods. There is something of a similar spirit in the epithet of liberal Clergymen which our Antitrinitarians appear disposed to appropriate to themselves. The same misuse of the term  orthodoxy must perhaps be charged upon their antagonists.	Why is it not possible that Dr. Morse and Dr. Worcester Mr Channing and Dr. Kirkland the Layman and Dr. Freeman should hold a conversation together in which the nature of the Diety and of the person and character of Jesus Christ should be discussed with as much calmness and good humour as the storic, the Academic, and the Epicurean, converse upon the nature of the Gods in Cicero?But enough of Theological disputes. Our political dispentions if they are as angry and violent in words as were those of Cicero’s time they are thank Heaven, not so sanguinary.  It gives me great pleasure to observe that the spirt of party which during the War had become so virulent and dangerous has already in so great a degree subsided. In the general character of the elections throughout the Country since the Peace, there appears to have been little material change, but as the objects of contention which threatened the very existence of the Union have passed away I flatter myself that the spirit of party however it may continue to feel the necessity of lashing itself into fury, will at least have no attainable objects that can be materially detrimental to our Country.	There is nothing in the present affairs or politics of Europe that can excite much interest or gratify curiosity. We are all in tolerable health and our three Boys are at School: the two youngest, waiting with no small impatience for the Vacation of six weeks which is to commence a few days before Christmas.I pray to be remembered affectionately to all friends and remain ever dutifully yours.
				
					John Quincy Adams.
				
				
					P. S. The writer likewise offers her duty.
				
			